DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsubishi (JP 2005-299232; applicant cited).
Regarding Claim 1, Mitsubishi discloses an upper panel 2 covering one portion of a loading space part formed in the vehicle; a lower panel 3 disposed continuously with the upper panel and covering an other portion of the loading space part (see Fig. 1); a main body connection part 2a connecting the upper 
Regarding Claim 2, the upper panel connection part 2a is a hinge device.
Regarding Claim 3, Mitsubishi discloses a sensor unit 4 for sensing an obstacle and a control unit 5 controlling the panel rotations based on a sensing signal.
Regarding Claim 4, the sensor unit 4 is a rear sensor (see paragraph 0019).
Regarding Claim 6, the control unit 5 receives a signal form sensor 4, determines the position and rotation angle of the door parts and controls the main body of the door to rotate according to the results.
Regarding Claim 7, Mitsubishi discloses a step of installing an upper panel 2 and a lower panel 3 to cover a loading space part formed in a vehicle; a mode determination step of determining a method in which the lower panel is operated while the upper panel is opened (completed by controller 5); and a panel opening step of moving at least one side of the upper panel and the lower panel to open the loading space part (using devices 2a and 3a).
Regarding Claim 8, Mitsubishi further discloses a first mode in which the lower panel is maintained in a state of being hung by its own weight, a second mode in which the lower panel is moved at a set speed so as to be folded toward the upper panel (determined by the controller 5), and a third mode in which a 
Regarding Claim 9, the first opening step is to move the upper panel 2 prior to moving the lower panel 3.
Regarding Claim 10, see paragraph 0020.
Regarding Claims 11 and 14, a second opening step includes moving the lower panel 3 after the upper 2 has moved.
Regarding Claim 12, see paragraph 0021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitsubishi as applied to claims 3 and 4 above, and further in view of Brown (US 2013/0099523).
Regarding Claims 5 and 13, it is unclear if the sensor of Mitsubishi comprises an upper sensor.  Brown discloses a two part door for covering an opening in a vehicle, comprising multiple sensors to limit the movement of the two part door including a sensor which detects an obstacle above the door to stop the top portion from going higher (see Fig. 14 and paragraph 0061, last 5 lines).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the upper sensor of Brown on the door of Mitsubishi in order to stop the door parts from contacting an upper obstacle as is taught by Brown.


Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JASON S DANIELS/Primary Examiner, Art Unit 3612